Case 6:20-cv-00296-WWB-DCI Document 20 Filed 05/29/20 Page 1 of 2 PageID 59




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


Helen Aquino,                                 CASE NO.: 6-20-cv-00296

         Plaintiff,
v.

Hy Cite Enterprises, LLC,

      Defendant.
___________________________/

 JOINT STIPULATION FOR ENTRY OF ORDER OF DISMISSAL WITH PREJUDICE

         Plaintiff Helen Aquino and Defendant Hy Cite Enterprises, LLC (each a “Party” and

collectively the “Parties”), by and through their undersigned counsel and pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of this action, with prejudice

and with each Party to bear her/its own attorneys’ fees, costs, and expenses, and to the entry of the

proposed Order of Dismissal with Prejudice attached hereto as Exhibit A.

         Dated: .

Respectfully submitted,

 /s/ Alexander J. Taylor                             /s/ Sara A. Brubaker
 Alexander J. Taylor, Esq.                           Jason L. Margolin, Esq.
 Florida Bar No. 1013947                             Florida Bar No. 69881
 Sulaiman Law Group, Ltd.                            AKERMAN LLP
 2500 S. Highland Ave., Suite 200                    401 E. Jackson Street, Suite 1700
 Lombard, IL 60148                                   Tampa, Florida 33602
 Telephone: (630) 575-8181                           Telephone: (813) 223-7333
 Facsimile: (630) 575-8188                           Facsimile: (813) 223-2837
 ataylor@sulaimanlaw.com                             Primary E-mail:
                                                     jason.margolin@akerman.com
 Counsel for Plaintiff
                                                     AND

                                                     Sara A. Brubaker, Esq.
                                                     Florida Bar Number: 105769


                                                 1
53167207;1
Case 6:20-cv-00296-WWB-DCI Document 20 Filed 05/29/20 Page 2 of 2 PageID 60




                                                  AKERMAN LLP
                                                  420 S. Orange Ave., Suite 1200
                                                  Orlando, FL 32801
                                                  Phone: (407) 423-4000
                                                  Fax: (407) 843-6610
                                                  Primary E-mail:
                                                  sara.brubaker@akerman.com

                                                  Attorneys for Defendant Hy Cite Enterprises,
                                                  LLC



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 29, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which provided notice to all CM/ECF

participants in this case.

                                                    /s/ Sara A. Brubaker
                                                    Sara A. Brubaker




                                              2
53167207;1
